Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 4, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00572-CV



                   IN RE RONALD SCOTT CATT, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-229074

                        MEMORANDUM OPINION

      On July 20, 2016, relator Ronald Scott Catt filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to reverse the final
judgment signed by the Honorable Brady Elliott, presiding judge of the 268th
District Court of Fort Bend County, and to render judgment in his favor.
      Relator sued the Fort Bend County district judge who presided over relator’s
conviction for aggravated robbery and the attorney, who prosecuted the case for
the State, for denial of due process related to the forfeiture of property. On March
28, 2016, the trial court signed the final judgment dismissing relator’s suit with
prejudice under Chapter 14 of the Texas Civil Practice and Remedies Code.
Relator claims that the trial court failed to notify him timely of the signing of the
final judgment and, therefore, he was not able to perfect his appeal timely. Relator
has appealed the same judgment, which is pending in this court in cause no. 14-16-
00524-CV.

      To be entitled to mandamus relief, a relator must demonstrate (1) the trial
court clearly abused its discretion; and (2) the relator has no adequate remedy by
appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). It is
improper for the court of appeals to issue a mandamus if the record fails to
demonstrate the lack of an adequate remedy on appeal. In re Tex. Dep’t of Family
& Protective Servs., 210 S.W.3d 609, 612 (Tex. 2006) (orig. proceeding). An
original proceeding for a writ of mandamus is not a substitute for an appeal. In re
Sec. Nat’l Ins. Co., No. 14-11-00013-CV, 2011 WL 332712, at *1 (Tex. App.—
Houston [14th Dist.] Feb. 3, 2011, orig. proceeding) (mem. op.) (citing In re
Bernson, 254 S.W.3d 594, 596 (Tex. App—Amarillo 2008, orig. proceeding)).

      Because the trial court signed a final judgment, relator has an adequate
remedy by appeal. See In re Thomas, No. 09-15-00240, 2015 WL 3756834, at *1
(Tex. App.—Beaumont June 16, 2015, orig. proceeding) (mem. op.) (holding that
the relator had an adequate remedy by appeal because the trial court had signed a
                                         2
final appealable judgment); Sec. Nat’l Ins. Co., 2011 WL 332712, at *1 (holding
that the relator had an adequate remedy at law because the trial court had entered a
final judgment); Bernson, 254 S.W.3d at 596 (holding that appeal of the judgment
would provide an adequate remedy for the relator’s complaint where the case had
already been tried). Relator requests the same relief in this mandamus proceeding
as he seeks in his appeal. Therefore, relator’s remedy is still an appeal of the
judgment, even if he claims that he was not able to file his notice of appeal timely.
See In re Smith, 263 S.W.3d 93, 96 (Tex. App.—Houston [1st [Dist.] 2006, orig.
proceeding) (“Even if [the relator] is deemed to have untimely filed his notice of
appeal, such determination would not demonstrate that [the relator] lacked an
adequate remedy by appeal with regard to challenging the dismissal.”).1

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.




      1
        By our disposition of relator’s petition for writ of mandamus, we do not make any
determination regarding whether relator perfected his appeal timely.
                                           3